DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The grounds of rejection set forth below for claims 1-2 and 4-10 are the same as those set forth in the previous Office action mailed on Jan. 10, 2022. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C § 112

Claims 1-2 and 4-10 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was adequately set forth in paragraphs 5-7 of the Office action mailed on Jan. 10, 2022 and is incorporated here by reference.

Response to Arguments

Applicant's arguments filed Jul. 11, 2022 (herein “Remarks”) have been fully considered but they are not persuasive.

Regarding the rejection under 35 U.S.C. § 112(a), Applicant presents arguments drawn to each of the three recited ASTM methods (D790, D638-10, and D1238).

With regard to the specimen size and temperature reported for ASTM D790: Applicant argues that only Procedure A of ASTM D790 (recited in the claims with regard to flexural modulus) is applicable to polyolefins, and this procedure uses a certain strain rate. This argument is unpersuasive because the cited strain rate does not identify written descriptive support in the original disclosure for the presently recited parameters of the ASTM D790 method (specimen sizes and temperature); or establish that these are an implicit or inherent disclosure. See also sections 5.2 and 9.2 of the ASTM standard document.
It is additionally noted that the website cited by the Applicant with regard to ASTM D790 recognizes that different specimen sizes may be used and must be measured.

With regard to the specimen size reported for ASTM D638-10: Applicant argues that the most commonly used for polypropylene is a Type I specimen. As set forth in the ASTM standard document (section 6.1.1), types III and IV are also suitable. As an example of the measurement of the tensile strength of polypropylene with a type IV specimen, see US 2011/0229730 A1 (¶ [0091]). Because other specimen types may be used for the ASTM D638-10 tests, merely being common is not sufficient to establish an implicit or inherent disclosure of the specimen type in the original disclosure.

With regard to the conditions reported for ASTM D1238: Applicant argues that the most common conditions for testing polypropylene are at 230 °C and 2.16 kg load. The ASTM standard document does not require any particular conditions, and thus the choice of conditions is within the discretion of the practitioner. As an example of the measurement of the melt flow rate of polypropylene at 190 °C and 21.6 kg load, see US 6,573,344 (col.13, ll. 62-64). Because other conditions may be used for the ASTM 1238 tests, merely being common is not sufficient to establish an implicit or inherent disclosure of these conditions in the original disclosure.

While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure. MPEP 2163(I)(B). Applicant has not established such an express, implicit, or inherent disclosure.
The rejection under 35 U.S.C. § 112(a) that was set forth in the preceding Office action has therefore been maintained above in paragraphs 5-6.

Conclusion

This action is properly final because the claims are rejected on the same grounds as set forth in the previous Office Action mailed on July 11, 2022. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764